PER CURIAM.
In the court below (4 F. Supp. 965), the trial judge discharged a writ of habeas corpus and remanded to the immigration authorities Franjo Boric, an alien about to be deported as being a member of an organization which advocates the overthrow by force and violence of our government.
As usual in such cases, the alien, to prevent his deportation, now invokes the law of the government he seeks to destroy. The statutes in question and the pertinent proceedings, practice, and principles in such cases are set forth at length iu Murdoch v. Clark (C. C. A.) 53 F.(2d) 155; U. S. ex rel. Yokinen v. Commissioner (C. C. A.) 57 F.(2d) 707; Kjar v. Doak (C. C. A.) 61 F.(2d) 566; U. S. v. Tapolcsanyi, 40 F.(2d) 255, cited by the judge below. By reference thereto, we avoid cumbering the reports with needless repetition. The record shows the alien was given a fair hearing, the proofs warranted the deportation order, and the full and satisfactory opinion of the judge and his discharge of the writ and his remanding of the alien for deportation involved no error. We therefore limit ourselves to dismissing the appeal.